UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

NELSON AREIZAGA-ROSA,

                           Petitioner,
      v.                                                    DECISION AND ORDER
                                                                14-CV-540S
UNITED STATES OF AMERICA,                                      11-CR-116S (8)

                           Respondent.




                                   I. INTRODUCTION

      Presently before this Court is Petitioner Nelson Areizaga-Rosa’s pro se Motion to

Vacate, Set Aside, or Correct his Sentence under 28 U.S.C. § 2255. (Docket No. 304.)

For the reasons discussed below, Areizaga-Rosa’s motion is denied.

                                   II. BACKGROUND

      On December 13, 2013, Areizaga-Rosa appeared before this Court and pleaded

guilty to Count 1 of the superseding indictment, which charged him with violating 21

U.S.C. § 846 (conspiracy to possess with intent to distribute, and to distribute, 500 grams

or more of cocaine). (See Docket Nos. 231, 233.) Areizaga-Rosa pleaded guilty with the

benefit of a plea agreement, in which he agreed that his maximum possible sentence by

statute was a term of imprisonment of 40 years, a fine of $5,000,000, a mandatory $100

special assessment, and a term of supervised release of up to life. (Plea Agreement,

Docket No. 231, ¶ 1.) Areizaga-Rosa further agreed that for purposes of the Sentencing

Guidelines, he had a total offense level of 32 and a criminal history category of either IV

or VI, which resulted in a Guidelines sentencing range of either 168 to 210 months’ or

210-262 months’ imprisonment (depending on criminal history category), a fine of


                                            1
$17,500 to $8,000,000, and a term of supervised release of eight years.             (Plea

Agreement, ¶¶ 6-12.) Notwithstanding these Sentencing Guidelines ranges, however,

Areizaga-Rosa and the government agreed under Rule 11 (c)(1)(C) of the Federal Rules

of Criminal Procedure that this Court should impose a sentence of 180 months’

imprisonment. (Plea Agreement, ¶ 13.)

          Areizaga-Rosa also acknowledged and waived his rights to appeal and collaterally

attack his guilty plea and sentencing under certain circumstances as follows:

                The defendant understands that Title 18, United States Code,
                Section 3742 affords a defendant a limited right to appeal the
                sentence imposed. The defendant, however, knowingly
                waives the right to appeal and collaterally attack any
                component of a sentence imposed by the Court which falls
                within or is less than the highest sentencing range for
                imprisonment, a fine and supervised release set forth in
                Section III, ¶ 12 [the Sentencing Guidelines calculations],
                above, notwithstanding the manner in which the Court
                determines the sentence. In the event of an appeal of the
                defendant’s sentence by the government, the defendant
                reserves the right to argue the correctness of the defendant’s
                sentence.

                The defendant understands that by agreeing not to collaterally
                attack the sentence, the defendant is waiving the right to
                challenge the sentence in the event that in the future the
                defendant becomes aware of previously unknown facts or a
                change in the law which the defendant believes would justify
                a decrease in the defendant’s sentence.

(Plea Agreement, ¶¶ 18, 19.)

          Areizaga-Rosa further acknowledged that he had a full opportunity to discuss the

terms of the plea agreement with his lawyer, that he understood all of the consequences

of his guilty plea, that he fully agreed with the contents of the plea agreement, and that

he was entering the plea agreement voluntarily and of his own free will. (Plea Agreement,

p. 11.)

                                              2
       On April 1, 2014, this Court accepted the Rule 11 (c)(1)(C) provision of the parties’

plea agreement and sentenced Areizaga-Rosa to 180 months’ imprisonment, no fine, 4

years’ supervised release, and a $100 special assessment, in accordance with the

parties’ agreement. (Docket Nos. 272, 280.) Three years later, this Court reduced

Areizaga-Rosa’s sentence to 144 months’ imprisonment under 18 U.S.C. § 3582 (c)(2)

after the United States Sentencing Commission retroactively lowered his sentencing

range. (Docket No. 416.)

       Immediately after sentencing, Areizaga-Rosa filed a pro se Notice of Appeal.

(Docket No. 286.) On January 11, 2016, the United States Court of Appeals for the

Second Circuit dismissed the appeal as barred by the appeal waiver in the plea

agreement with respect to the appeal of the terms of imprisonment and supervised

release, and summarily affirmed with respect to the appeal of the conviction, forfeiture,

and special assessment. (Docket No. 400.)

       Several months after filing his appeal, Areizaga-Rosa filed the instant Motion to

Vacate, Set Aside, or Correct his Sentence on July 2, 2014. (Docket No. 304.) He later

supplemented his petition on June 1, 2015. (Docket Nos. 356, 357.) After full briefing

(Docket Nos. 304, 327, 330, 356), this Court took the motion under advisement without

oral argument.

                                     III. DISCUSSION

A.     § 2255 Proceedings

       Twenty-eight U.S.C. § 2255 allows federal prisoners to challenge the legality of

their sentences. That section provides, in pertinent part, that:

       A prisoner in custody under sentence of a court established by Act of
       Congress claiming the right to be released upon the ground that the

                                             3
       sentence was imposed in violation of the Constitution or laws of the United
       States, or that the court was without jurisdiction to impose such sentence,
       or that the sentence was in excess of the maximum authorized by law, or is
       otherwise subject to collateral attack, may move the court which imposed
       the sentence to vacate, set aside or correct the sentence.

28 U.S.C. § 2255 (a).

       Importantly, a § 2255 motion is not a substitute for an appeal. See Bousley v.

United States, 523 U.S. 614, 621, 118 S. Ct. 1604, 140 L. Ed. 2d 828 (1998) (“Habeas

review is an extraordinary remedy and ‘will not be allowed to do service for an appeal.’”)

(quoting Reed v. Farley, 512 U.S. 339, 354, 114 S. Ct. 2291, 2300, 129 L. Ed. 2d 277

(1994)). Relief under § 2255 is therefore narrowly limited, with collateral attack on a final

criminal judgment available “only for a constitutional error, a lack of jurisdiction in the

sentencing court, or an error of law or fact that constitutes a fundamental defect which

inherently results in complete miscarriage of justice.” Graziano v. United States, 83 F.3d

587, 589-90 (2d Cir. 1996) (per curiam) (quoting United States v. Bokun, 73 F.3d 8, 12

(2d Cir. 1995) (internal quotation marks omitted)).        This narrow limitation preserves

respect for finality, allows for the efficient allocation of judicial resources, and recognizes

an aversion to retrying issues long after they occur. See Bokun, 73 F.3d at 12 (citations

omitted).

       To shape the narrow relief available under § 2255, two procedural rules apply to

make it more difficult for a defendant to upset a final criminal judgment on collateral

review. See Yick Man Mui v. United States, 614 F.3d 50, 53 (2d Cir. 2010). First, the

“mandate rule” bars re-litigation of issues already decided on direct appeal. See id.; see

also Burrell v. United States, 467 F.3d 160, 165 (2d Cir. 2006); United States v. Perez,

129 F.3d 255, 260 (2d Cir. 1997) (“[I]t is well-established that issues decided on direct



                                              4
appeal may not be re-litigated in the context of a petition under § 2255.”) This includes

“not only . . . matters expressly decided by the appellate court, but also . . . re-litigation of

issues impliedly resolved by the appellate court’s mandate.” Yick Man Mui, 614 F.3d at

53 (citing United States v. Ben Zvi, 242 F.3d 89, 95 (2d Cir. 2001)). This rule also bars

ineffective-assistance-of-counsel claims that were raised and resolved on direct appeal,

as well as those involving factual predicates that while not explicitly raised on direct

appeal, were impliedly rejected by the appellate court mandate. See id. at 53-54 (citations

omitted). An exception to this rule exists for cases involving intervening changes in the

law, in which case the petitioner “must show that there is new law which, when applied to

their claims, would result in a different disposition.” Chin v. United States, 622 F.2d 1090,

1092 (2d Cir. 1980) (“Reconsideration [of claims previously raised on direct appeal] is

permitted only where there has been an intervening change in the law and the new law

would have exonerated a defendant had it been in force before the conviction was

affirmed on direct appeal.”) (citing United States v. Loschiavo, 531 F.2d 659, 664 (2d Cir.

1976)).

       Second, the “procedural default” rule bars the collateral review of claims that could

have been raised on direct appeal, unless the petitioner shows cause for failing to raise

the claims on direct review and actual “prejudice” or actual innocence. See Bousley, 523

U.S. at 622-23 (citations omitted); see also Marone v. United States, 10 F.3d 65, 67 (2d

Cir. 1993) (“In order to raise a claim that could have been raised on direct appeal, a

§ 2255 petitioner must show cause for failing to raise the claim at the appropriate time

and prejudice from the alleged error.”) This rule does not apply to ineffective-assistance-

of-counsel claims, which may be brought in a § 2255 motion regardless of whether they



                                               5
could have been raised, or were raised, on direct appeal. See Massaro v. United States,

538 U.S. 500, 508-09, 123 S. Ct. 1690, 1696, 155 L. Ed. 2d 714 (2003).

        Discovery in § 2255 proceedings is governed by Rule 6 of the Rules Governing

Section 2255 Proceedings for the United States District Courts. Leave of court is required

to engage in discovery, which may be granted for good cause. See Rule 6 (a). Such

discovery is conducted under the Federal Rules of Criminal or Civil Procedure, or “in

accordance with the practices and principles of law.” 1 Id. The party requesting discovery

must provide reasons for the request, which must “include any proposed interrogatories

and requests for admission, and must specify any requested documents.” Rule 6 (b).

        A petitioner may also be entitled to an evidentiary hearing. Section 2255 provides

that a court shall hold an evidentiary hearing “[u]nless the motion and the files and records

of the case conclusively show that the prisoner is entitled to no relief.” To determine

whether a hearing is necessary, the court “must review the answer, any transcripts and

records of prior proceedings, and any [additional materials submitted by the parties].”

Rule 8 (a). If a hearing is necessary, the court must appoint an attorney to any moving

party who qualifies for the appointment of counsel under 18 U.S.C. § 3006A. See Rule 8

(c). A hearing is generally warranted only where the petitioner establishes a plausible

claim. See Puglisi v. United States, 586 F.3d 209, 213 (2d Cir. 2009).

        The Second Circuit has further described the standard for holding a § 2255

evidentiary hearing as follows:

                In ruling on a motion under § 2255, the district court is required
                to hold a hearing “[u]nless the motion and the files and records
                of the case conclusively show that the prisoner is entitled to
                no relief.” 28 U.S.C. § 2255; see, e.g., Pham v. United States,

1 “If necessary for effective discovery, the judge must appoint an attorney for a moving party who qualifies
to have counsel appointed under 18 U.S.C. § 3006A.” Rule 6 (a).

                                                     6
             317 F.3d 178, 185 (2d Cir. 2003) (§ 2255 does not permit
             summary dismissals of motions that present facially valid
             claims). However, the filing of a motion pursuant to § 2255
             does not automatically entitle the movant to a hearing; that
             section does not imply that there must be a hearing where the
             allegations are “vague, conclusory, or palpably incredible.”
             Machibroda v. United States, 368 U.S. 487, 495, 82 S. Ct.
             510, 7 L. Ed. 2d 473 (1962); see, e.g., Chang v. United States,
             250 F.3d 79, 85 (2d Cir. 2001). To warrant a hearing, the
             motion must set forth specific facts supported by competent
             evidence, raising detailed and controverted issues of fact that,
             if proved at a hearing, would entitle him to relief. See, e.g.,
             Machibroda, 368 U.S at 494, 82 S. Ct. 510; United States v.
             Aiello, 814 F.2d 109, 113-14 (2d Cir. 1987).

Gonzalez v. United States, 722 F.3d 118, 130-31 (2d Cir. 2013).

      Finally, waiver principles also apply. It is by now well established that a knowing

and voluntary waiver made as part of a plea agreement is presumptively and generally

enforceable. See Sanford v. United States, 841 F.3d 578, 580 (2d Cir. 2016) (per curiam);

see also United States v. Riggi, 649 F.3d 143, 147 (2d Cir. 2011); United States v.

Hernandez, 242 F.3d 110, 113 (2d Cir. 2001). “An enforceable waiver bars claims based

on grounds that arose after, as well as before, the [plea] agreement was signed.” Muniz

v. United States, 360 F. Supp. 2d 574, 577 (S.D.N.Y. 2005). Thus, “[i]n no circumstance

. . . may a [petitioner] who has secured the benefits of a plea agreement and knowingly

and voluntarily waived the right to appeal a certain sentence, then appeal the merits of a

sentence conforming to the agreement. Such a remedy would render the plea bargaining

process and the resulting agreement meaningless.” United States v. Salcido-Contreras,

990 F.2d 51, 53 (2d Cir. 1993). Waivers, however, are strictly construed against the

government due to its greater bargaining power and because it usually drafts the plea

agreement. See Yushuvayev v. United States, 532 F. Supp. 2d 455, 468 (E.D.N.Y. 2008).

      There are, however, narrow exceptions to the general enforceability of waivers,

                                            7
including:

               (1) when the waiver was not made knowingly, voluntarily, and
               competently, (2) when the sentence was imposed based on
               constitutionally impermissible factors, such as ethnic, racial or
               other prohibited biases, (3) when the government breached
               the plea agreement, or (4) when the sentencing court failed to
               enunciate any rationale for the defendant’s sentence, thus
               amounting to an abdication of judicial responsibility subject to
               mandamus.

Sanford, 841 F.3d at 580 (quoting United States v. Gomez-Perez, 215 F.3d 315, 319 (2d

Cir. 2000)).

       To determine whether a waiver is enforceable, courts examine the underlying

record and may rely on a defendant’s sworn statements during the plea allocution, see

Salerno v. Berbary, 389 F. Supp. 2d 480, 484 (W.D.N.Y. 2005), which statements “carr[y]

such a strong presumption of accuracy that a district court does not, absent a substantial

reason to find otherwise, abuse its discretion in discrediting later self-serving and

contradictory testimony,” United States v. Juncal, 245 F.3d 166, 171 (2d Cir. 2001). But

even “a waiver of appellate or collateral attack rights does not foreclose an attack on the

validity of the process by which a waiver has been procured,” such as a plea agreement.

Frederick v. Warden, Lewisburg Corr. Facility, 308 F.3d 192, 195 (2d Cir. 2002). A waiver

may thus be unenforceable if the petitioner has a meritorious claim that it was procured

as the result of ineffective assistance of counsel. See United States v. Monzon, 359 F.3d

110, 118-19 (2d Cir. 2004). Ineffective-assistance-of-counsel claims involving post-plea

events, however, do not survive the waiver. See United States v. Laskaris, No. 11-CR-

364, 16-CV-7207, 2018 WL 4863591, at *2 (E.D.N.Y. Sept. 28, 2018) (collecting cases).

       Relatedly, the valid entry of a guilty plea “conclusively resolves the question of

factual guilt supporting the conviction, thereby rendering any antecedent constitutional

                                              8
violation bearing on factual guilt a non-issue.” United States v. Gregg, 463 F.3d 160, 164

(2d Cir. 2006); see Tollett v. Henderson, 411 U.S. 258, 267, 93 S. Ct. 1602, 1608, 36 L.

Ed. 2d 235 (1973) (noting that if a defendant validly admits guilt, “he may not thereafter

raise independent claims relating to the deprivation of constitutional rights that occurred

prior to the entry of the guilty plea”).

       Ultimately, the petitioner bears the burden of proving entitlement to relief under

§ 2255 by a preponderance of the evidence. See Galviz Zapata v. United States, 431

F.3d 395, 399 (2d Cir. 2005) (citing Williams v. United States, 481 F.2d 339, 346 (2d Cir.

1973)); see also Triana v. United States, 205 F.3d 36, 30 (2d Cir. 2000).

B.     Areizaga-Rosa’s Claims

       Construing Areizaga-Rosa’s submissions and arguments liberally as required, see

Marmolejo v. United States, 196 F.3d 377, 378 (2d Cir. 1999) (per curiam), this Court

finds that his claims fall into two categories: (1) claims challenging the entry of the plea;

and (2) claims alleging non-plea-related ineffective assistance of trial and appellate

counsel. These claims are addressed below.

       1.      Areizaga-Rosa entered his guilty plea knowingly and voluntarily.

       Areizaga-Rosa asserts that he did not knowingly and voluntarily enter his plea

because no defendant can validly waive his or her rights prospectively, or as Areizaga-

Rosa articulates it, “[a] defendant could never knowingly and intelligently waive the right

to appeal or to collateral attack of a sentence, as the sentence has not yet been imposed.”

(Docket No. 304, ¶. 7-8.) He also contends that the entry of his plea was not knowing

and voluntary because it was the product of ineffective assistance of counsel, namely that

his lawyer told him that he would receive a 262-month sentence if he was convicted at



                                             9
trial, but only a 120-month sentence if he entered the plea. (Docket No. 304, pp. 13, 14,

15, 16-17.)

          Areizaga-Rosa’s first contention is a nonstarter, for the Second Circuit has “long

enforced waivers of direct appeal rights in plea agreements, even though the grounds for

appeal arose after the plea agreement was entered into.” Garcia-Santos v. United States,

273 F.3d 506, 509 (2d Cir. 2001) (citing United States v. Yemitan, 70 F.3d 746, 747-48

(2d Cir. 1995)). The same is true for enforcement of waivers of collateral attack under §

2255. See Garcia-Santos, 273 F.3d at 509 (“The reasons for enforcing waivers of direct

appeal [when the grounds for appeal arose after the plea agreement was entered into]

lead us to the same conclusion as to waivers of collateral attack under § 2255.”).

Consequently, Areizaga-Rosa’s argument that he could not, as a matter of law,

prospectively waive his rights to collateral attack is incorrect. 2 See id. (holding that a

waiver of rights to attack a conviction under § 2255 “applies to grounds that arise after,

as well as before, [the defendant makes] the waiver”); see also United States v. Harrison,

699 F.3d 158, 159 (2d Cir. 2012) (per curiam) (finding that the petitioner’s “inability to

foresee that subsequently decided cases would create new appeal issues does not

supply a basis for failing to enforce an appeal waiver”) (quoting United States v. Riggi,

649 F.3d 143, 150 n. 7 (2d Cir. 2011)); Medina v. United States, 16 Civ. 5043 (AT)(JCF),

94 Cr. 0872 (SAS)(JCF), 2017 WL 476670, at *2 (S.D.N.Y. Feb. 3, 2017) (citing Garcia-


2   Areizaga-Rosa specifically agreed to waive his prospective rights in his plea agreement:

                  The defendant understands that by agreeing not to collaterally attack the
                  sentence, the defendant is waiving the right to challenge the sentence in
                  the event that in the future the defendant becomes aware of previously
                  unknown facts or a change in the law which the defendant believes would
                  justify a decrease in the defendant’s sentence.

(Plea Agreement, ¶ 19.)

                                                      10
Santos in rejecting a petitioner’s argument that his waiver was not knowing and voluntary

“because he could not have known ‘that he was also waiving a right that didn’t exist at

the time of the guilty plea’”).

       Areizaga-Rosa’s second contention also fails. He claims that his plea was the

product of ineffective assistance of counsel, not a knowing and voluntary decision,

because his lawyer told him that he would be sentenced to 262 months’ imprisonment if

he was convicted at trial, but only 120 months’ if he entered the plea. Areizaga-Rosa’s

plea allocution, however, demonstrates that he knowingly and voluntarily entered his plea.

       In addition to Areizaga-Rosa acknowledging in the written plea agreement that he

had a full opportunity to discuss the terms of the plea agreement with his lawyer, that he

understood all of the consequences of his guilty plea, that he fully agreed with the

contents of the plea agreement, and that he was entering the plea agreement voluntarily

and of his own free will, he also demonstrated that his plea was knowing and voluntary

before this Court:

               Court:         Mr. Convissar [Areizaga-Rosa’s lawyer], I take it
                              you’ve gone over the plea agreement in detail
                              with . . . Mr. Areizaga-Rosa, and tell me what
                              you did and how you went about doing it.

               Convissar:     Judge, we did, in fact, go over it in great detail.
                              Mr. Areizaga-Rosa speaks very good English.
                              We also used the services of Miss Egbert with
                              regard to translating the entire document, or just
                              about every word in the entire document,
                              despite the fact that he understood it in English.
                              He reads English, speaks English.

                              So we went through each of the sections,
                              answered all questions to him.          It was
                              translated, of course during the course of that.
                              And then Miss Egbert asked him the final
                              questions of her certification as well. So we

                                              11
                            were able to fully communicate the terms of this
                            agreement.

              Court:        All right. Mr. Areizaga-Rosa, is that accurate?

              Defendant:    I understand.

              Court:        I’m sorry?

              Defendant:    I understand, sir, yeah. I understand it. I say
                            yes. I say I understand it.

              Court:        Oh, okay. You understand. I’m sorry.

              Defendant:    I got a deep accent, but I’m going to try my best.

              Court:        . . . But what Mr. Convissar has said, as a result
                            of that are you comfortable with your
                            understanding of the contents of the plea
                            agreement document and also the criminal
                            charge against you?

              Defendant:    Yes, your Honor.

(Plea Transcript, Docket No. 341, pp. 9-11.)

              Court:        Okay. Are there any other promises that may
                            have been made to you that you are relying on,
                            Mr. Areizaga-Rosa?

              Defendant:    No. Nobody promised nothing.

              Court:        This is the complete agreement, right?

              Defendant:    Yes, sir.

(Plea Transcript, p. 29.)

              Court:        Okay. All right. That’s the agreement. You
                            signed it, Mr. Areizaga-Rosa, on the advice of
                            your attorney?

              Defendant:    Yes, your Honor.

              Court:        Mr. Convissar, you signed and advised your
                            client to sign?

                                            12
                  Convissar:       I did, both.

(Plea Transcript, pp. 30-31.)

                  Court:           Okay. All right. Then I’m confident, gentlemen,
                                   that each of you 3 has entered a plea that is
                                   knowing; you understand the terms, conditions
                                   and possible consequences, correct, Mr.
                                   Areizaga-Rosa?

                  Defendant:       Yes, your Honor.

                                                      ...

                  Court:           Okay. I also find that what you have done here
                                   today . . . is voluntary; nobody forced or
                                   threatened or intimidated you to do what you
                                   just did. Fair statement, Mr. Areizaga-Rosa?

                  Defendant:       I just - - yeah. And I want to say thank you for
                                   you hearing me yesterday.

                  Court:           You’re welcome.

                  Defendant:       I appreciate it.

(Plea Transcript, pp. 32-33.)

          Areizaga-Rosa also confirmed his mental fitness to enter the plea and his

communication with his lawyer:

                  Court:           All right. And, Mr. Areizaga-Rosa, you’ve
                                   listened to your attorney’s advice and taken into
                                   consideration as well?

                  Defendant:       Yes, your Honor.
                                                 ...

                  Court:           Okay. As far as any issues that relate to
                                   competency, Mr. Convissar, are there any in
                                   your consideration?

                  Convissar:       There are no such issues, Judge.

3   This Court took Areizaga-Rosa’s plea simultaneously with that of a similarly situated co-defendant.

                                                      13
(Plea Transcript, pp. 13-14.)

       It is clear from this allocution that Areizaga-Rosa entered his plea knowingly and

voluntarily. From this plea colloquy, it can also be determined that Areizaga-Rosa’s

lawyer did not provide ineffective assistance of counsel as it relates to Areizaga-Rosa’s

decision to enter the plea.

       Not all ineffective-assistance-of-counsel claims are barred by enforceable waivers

because “a waiver of appellate or collateral attack rights does not foreclose an attack on

the validity of the process by which the waiver has been procured,” such as a plea

agreement. Frederick, 308 F.3d at 195; see El Saleh v. United States, 13-CV-1567 (DLI),

2016 WL 4734601, at *3 (E.D.N.Y. Sept. 9, 2016) (“[A] defendant cannot be bound by an

appeal waiver if the decision to enter a plea agreement was the product of counsel’s

ineffective assistance”) (citing Hernandez, 242 F.3d at 114)). Thus, “[a]n ineffective

assistance of counsel claim survives the guilty plea or the appeal waiver only where the

claim concerns the advice the defendant received from counsel.” Parisi v. United States,

529 F.3d 134, 138-39 (2d Cir. 2008) (emphasis added). This is because, if a petitioner

challenges counsel’s effectiveness in connection with the plea agreement itself, he is in

essence challenging the constitutionality of the process by which he waived his right to

collaterally attack the sentence, and his claim therefore survives the waiver. Id. (“although

challenging the attorney’s role in shaping the defendant’s bargaining position cannot

avoid the waiver, challenging the attorney’s advice about that bargaining position, by

connecting the knowing and voluntary nature of the defendant’s plea decision with the

attorney’s conduct, does.”); see also El Saleh, 2016 WL 4734601, at *3 (“[W]here an

attorney’s ineffective assistance caused a defendant to agree to a waiver, a court must

                                             14
look past the waiver and examine the underlying merits of the ineffective assistance

claim.”). In short, ineffective-assistance-of-counsel claims that affect the plea process

survive the waiver, and those that do not, do not. See id. at *5.

       Here, Areizaga-Rosa maintains that his lawyer misinformed him about the possible

sentences he faced. He claims that his lawyer told him that he would be sentenced to

262 months’ imprisonment if he was convicted at trial, but only 120 months’ if he entered

the plea, and that these representations were erroneous and caused him to enter the

plea. This contention, however, is not borne out by the plea allocution, during which this

Court thoroughly explained the sentencing possibilities to Areizaga-Rosa, and during

which Areizaga-Rosa confirmed his understanding of the sentencing possibilities:

              Court:          . . . we’re talking about an 11 (c)(1)(C) plea, and
                              I still have to decide what the fair sentence
                              should be.        And the sentence should be
                              sufficient, but not greater than necessary. And
                              that’s the way I will approach looking at the
                              sentence.         Mr. Areizaga-Rosa, do you
                              understand?

              Defendant:      Yes, I understand.

(Plea Transcript, pp. 4-5.)

              Court:          And that in your case, Mr. Areizaga-Rosa, you
                              face a mandatory minimum term of five years in
                              jail and a maximum of 40 years, with a $5 million
                              fine and supervised release between five years
                              and up to life with that same $100 special
                              assessment, which is the cost of doing business
                              on the charge here in federal court. Do you
                              understand your exposure?

              Defendant:      Yes, your Honor.

(Plea Transcript, p.17.)

              Court:          Okay. All right. Now we’re going to talk about

                                              15
                              the next section, which is the section that relates
                              to the guidelines, and I know, Mr. Areizaga-
                              Rosa, you know about the guidelines. Just
                              talking to you yesterday you probably know
                              them better than Mr. Convissar does and
                              probably better than I know them. 4

               Convissar:     I don’t know that I could beat him, but we might
                              tie, Judge.

               Defendant:     I think so. I think so.

               Convissar:     I don’t know if I could beat him.

               Court:         Okay. And well you should, because that’s your
                              life that is involved in those calculations . . .

                              And you know what we’re talking about when we
                              say sentencing guidelines, right?

                                                ...

               Defendant:     Yes, sir.

               Court:         Okay. And the guidelines run on a series of
                              numbers, and basically the crime gets a
                              number, and then based on the facts and the
                              evidence and the circumstances, adjustments
                              are made to those numbers until a final
                              sentencing number takes place. And that final
                              sentencing number is sometimes called the total
                              offense level number. And the starting point is
                              basically the base number.            Then the
                              adjustments, as explained in detail in your plea
                              agreements, are added or subtracted until we
                              get to the sentencing number. It’s sometimes
                              called the total offense level number.

                              And in both of your cases, as you will see in the
                              guidelines calculations, the numbers are the
                              same and they’re contained in paragraph 11.
                              The number for the crime, when calculated out,
                              appears to be a number 32, with a criminal
                              history category . . . Mr. Areizaga-Rosa,

4Areizaga-Rosa had spent the previous day, December 12, 2013, reviewing the government’s plea offer
with Mr. Convissar. (See Docket Nos. 230, 348.)

                                                16
             somewhere between a four and a six will be your
             criminal history score in all likelihood. Do you
             understand?

Defendant:   Yeah, I understand, your Honor.

                                ...

Court:       Okay. And, you know, depending on the final
             numbers, because that’s what you’ve asked me
             to do yesterday to make sure that that’s
             reasonable and that it’s correct. But the number
             that’s in the plea agreement document is a 15-
             year number.

                                ...

             Okay. And in your case, Mr. Areizaga-Rosa, the
             months if you are a four with a criminal history,
             is 168 to 210. Lot of months, right?

Defendant:   I agree with that.

Court:       Yeah. And if you’re a six, it’s even higher, 210
             to 262 months. A lot of months.

Defendant:   I agree with that.

                                ...

Court:       Okay. All right. Now, again, keep in mind that
             the - - if you are - - if I review everything that’s
             going to be given to me, and I will from the
             probation office, I will review it in the context of
             the agreement here that the sentence should be
             15 years. And if I cannot sentence you to that
             as a sentence that’s sufficient but not greater
             than necessary, you will get the opportunity to
             withdraw your plea of guilty. Mr. Areizaga-
             Rosa, you understand?

Defendant:   I understand, sir.

Court:       That’s acceptable to you?

Defendant:   It’s acceptable.

                                17
(Plea Transcript, pp. 22-26.)

       Finally, contrary to his present claim that his lawyer promised him that he would

receive a 10-year sentence if he pleaded guilty, Areizaga-Rosa admitted during his plea

allocution that no such promises were made:

              Court:        Okay. Are there any other promises that may
                            have been made to you that you are relying on,
                            Mr. Areizaga-Rosa?

              Defendant:    No. Nobody promised nothing.

              Court:        This is the complete agreement, right?

              Defendant:    Yes, sir.

(Plea Transcript, p. 29.)

       This colloquy flatly refutes Areizaga-Rosa’s contention that he entered his guilty

plea believing that he would be sentenced to 262 months’ imprisonment if convicted at

trial but only 120 months’ if he entered a guilty plea. While 262 months was the high end

of the Guidelines range, this Court plainly told Areizaga-Rosa that its duty was to examine

all of the materials and then determine a fair, just, and reasonable sentence. Areizaga-

Rosa confirmed his understanding of how sentencing would proceed. He also confirmed

that he understood that he was facing a 15-year sentence if this Court accepted the Rule

11 (c)(1)(C) provision of his plea agreement, and that he had thoroughly discussed each

of the terms of his plea agreement with his lawyer. He also confirmed that no promises

other than those contained in the plea agreement had been made to him. Relying on

these sworn statements, this Court finds that Areizaga-Rosa’s entry of his guilty plea was

not the product of ineffective assistance of counsel, but rather, was a knowing, voluntary,

and intelligent decision. This claim therefore fails. See Juncal, 245 F.3d at 171 (“[Plea

                                            18
allocution] testimony carries such a strong presumption of accuracy that a district court

does not, absent a substantial reason to find otherwise, abuse its discretion in discrediting

later self-serving and contradictory testimony as to whether a plea was knowingly and

intelligently made.”) (citing Blackledge v. Allison, 431 U.S. 63, 74, 97 S. Ct. 1621, 52 L.

Ed. 2d 136 (1977) (“Solemn declarations in open court carry a strong presumption of

verity. The subsequent presentation of conclusory allegations unsupported by specifics

is subject to summary dismissal, as are contentions that in the face of the record are

wholly incredible.”)).

         2.     Areizaga-Rosa’s non-plea-related ineffective-assistance-of-counsel
                claims fail.

         Areizaga-Rosa asserts a number of non-plea-related ineffective-assistance-of-

counsel claims. First, he asserts that trial counsel was ineffective at sentencing because

he (1) failed to inform Areizaga-Rosa that he could challenge the application of a

sentencing enhancement and failed to object to that enhancement, (2) failed to challenge

his criminal history calculation, (3) failed to object to the government’s sentencing

presentation, (4) failed to challenge this Court’s determination of relevant conduct, and

(5) failed to argue that his guilty plea was not supported by the factual basis. (Docket No.

304, pp. 5, 14, 15, 17; Docket No. 356, pp. 3-7, 7-9.) Second, Areizaga-Rosa maintains

that appellate counsel was ineffective because he failed to attack the factual basis for the

plea and this Court’s consideration of relevant conduct on appeal. (Docket No. 356, pp.

9-11.)

         Having found that Areizaga-Rosa entered his guilty plea knowingly and voluntarily,

this Court must enforce the waiver provisions of the plea. 5 In paragraphs 18 and 19 of


5   In an undeveloped argument, Areizaga-Rosa also suggests that the waiver provisions may not be

                                                19
the plea agreement, Areizaga-Rosa agreed to waive his rights to appeal and collaterally

attack his guilty plea and sentencing if this Court sentenced him within or less than the

calculated sentencing range for imprisonment, which it did. That waiver is therefore

enforceable and bars each of Areizaga-Rosa’s ineffective-assistance-of-counsel claims

that do not involve his decision to enter the plea. Consequently, because Areizaga-

Rosa’s claims of ineffective assistance of counsel at sentencing and on appeal do not

challenge the constitutionality of the process by which he waived his collateral attack and

appeal rights, they are barred by the waiver and must be denied. See Parisi, 529 F.3d at

138-39; see also United States v. Djelevic, 161 F.3d 104, 107 (2d Cir. 1998) (“[D]efendant

claims that his waiver should not bar consideration of his appeal because counsel was

ineffective not at the time of the plea, but at sentencing. We emphatically reject this

contention.”); United States v. Jimenez, 106 F. App’x 92, 93 (2d Cir. 2004) (citing Monzon,

359 F.3d at 118 (“[A] claim of ineffective assistance is waived when . . . it attacks the

sentence itself and not the underlying plea agreement that supported the sentence.”)).

C.      Evidentiary Hearing

        In his motion, Areizaga-Rosa requests the opportunity to advance his claims at an

evidentiary hearing. As indicated above, § 2255 provides that a court shall hold an

evidentiary hearing “[u]nless the motion and the files and records of the case conclusively

show that the prisoner is entitled to no relief.” Rule 4 (b) also provides that “[i]f it plainly

appears from the motion, any attached exhibits, and the record of prior proceedings that

the moving party is not entitled to relief, the judge must dismiss the motion . . . .”



enforceable because the government breached the plea agreement by not committing to a criminal history
category calculation. (Docket No. 304, p. 14.) There was, however, no breach of the agreement by the
government, and, in any event, the calculation of Areizaga-Rosa’s criminal history category under the terms
of the plea agreement does not affect the enforceability of the waiver provisions.

                                                   20
       Here, no evidentiary hearing is required because Areizaga-Rosa’s motion and the

record conclusively demonstrate that Areizaga-Rosa is entitled to no relief under § 2255.

Consequently, this Court finds that no hearing is warranted or required. See Orbach v.

United States, 11 Cr. 111 (NRB), 2017 WL 5632815, at *7 (S.D.N.Y. Nov. 7, 2017)

(denying request for a § 2255 hearing where “[t]he existing record is conclusive that

petitioner is not entitled to relief on any theory presented to [the court]”).

D.     Certificate of Appealability

       For a certificate of appealability to issue, a petitioner must make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253 (c)(2). To make the

required “substantial showing,” Areizaga-Rosa must establish that “reasonable jurists

could debate whether . . . the petition should have been resolved in a different manner or

that the issues presented were adequate to deserve encouragement to proceed further.”

Rhagi v. Artuz, 309 F.3d 103, 106 (2d Cir. 2002) (per curiam) (citations and internal

quotation marks omitted). Areizaga-Rosa has made no such substantial showing of the

denial of a constitutional right in this case. A certificate of appealability will therefore not

be issued.

                                     IV. CONCLUSION

       For the reasons stated above, Areizaga-Rosa’s Motion to Vacate, Set Aside or

Correct his Sentence is denied. If Areizaga-Rosa wishes to appeal, he must file a Notice

of Appeal with the Clerk’s Office, United States District Court, Western District of New

York, within 60 days of the date of judgment in this action. Requests to proceed on appeal

as a poor person, if any, must be filed with the United States Court of Appeals for the

Second Circuit, in accordance with the requirements of Rule 24 of the Federal Rules of



                                              21
Appellate Procedure.

                                      V. ORDERS

         IT HEREBY IS ORDERED, that Petitioner’s Motion to Vacate, Set Aside or Correct

his Sentence and Conviction under 28 U.S.C. § 2255 (Docket No. 304) is DENIED.

         FURTHER, that this Court hereby certifies, pursuant to 28 U.S.C. § 1915 (a)(3)

and Rule 24 (a)(3) of the Federal Rules of Appellate Procedure, that any appeal from this

Decision and Order would not be taken in good faith and therefore leave to appeal as a

poor person is DENIED. See Coppedge v. United States, 369 U.S. 438, 82 S. Ct. 917, 8

L. Ed. 2d 21 (1962).

         FURTHER, that a Certificate of Appealability under 28 U.S.C. § 2253 is DENIED.

         FURTHER, that the Clerk of Court is directed to CLOSE 14-CV-540S.

         SO ORDERED.


Dated:         November 12, 2018
               Buffalo, New York
                                                       /s/William M. Skretny
                                                       WILLIAM M. SKRETNY
                                                      United States District Judge




                                           22
